Whitfield, C. J.,
delivered the opinion of the court.
The appellant was clearly negligent in constructing this cottonseed house in the manner in which the evidence shows it was constructed. It was the duty of the appellant, in constructing such houses, to do so with proper care and skill, in view of their use, and of the known instincts and appetites of cows and other animáis for cottonseed. It is certainly easy to properly construct them, and the testimony is clear that this one is unique in the elements of misconstruction. It is plain, also, that this negligence of the company, and the kindred negligence of leaving large quantities of cottonseed lying on the railroad track, thus inviting animals addicted to the eating of them to go on the track in front of the cottonseed house to get them, are the proximate causes of the injury. The authorities in support of these views are admirably collated in the brief of counsel for appellee, to which we refer.-

Affirmed.